DETAILED ACTION
	Note that the Examiner for this application has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending (claim set as filed on 10/12/2020).  

Priority
This application filed on 11/27/2019 has a provisional application no. 62/772,687 filed on 11/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
The response and amendments filed on 10/12/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated 

Claim Interpretation
	Regarding base claims 1 and 16 which are amended to include the following text:
i) 	if the electrical potential is greater than the open circuit potential, then increased catabolic conversion is regulated in the mixed culture;
ii) 	if the electrical potential is less than the open circuit potential, then increased anabolic conversion is regulated in the mixed culture;
wherein the words “catabolic” and “anabolic” are not recited in the specification. However, the meaning appears to be discernible from embodiments 7 (p. 19 lines 4-6) and 9 (p. 19 lines 9-11).  Specifically, embodiment 7 discloses a working potential less than the open circuit potential increases CH4 production. Therefore, in (ii) above, “increased anabolic conversion” is interpreted to mean increased CH4 production.  Similarly, embodiment 9 discloses a working potential that is greater than the open circuit potential increases short chain volatile fatty acid (SCVFA) generation. Thus, in (i) above, “increased catabolic conversion” is interpreted to mean increased SCVFA production.  
Regarding base claims 1(a)(iii) and 16(a)(iii)'s recitation of "optionally", the MPEP 2111.04 states that "a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure". Dependent claim 4 falls within said optional embodiment.
Examiner's Response to Arguments
	Applicant’s amendments and arguments filed on 10/12/2020 have been considered sufficient to overcome the previously applied claim rejections from the last office action. Thus, those previous claim rejections have been withdrawn necessitated by amendments.  
However, upon further consideration of amended limitations and an updated search/consideration of the prior arts therewith, a new combination (Logan in view of Moscoviz) of obviousness claim rejections are set forth below but the arguments to Logan will be addressed directly below because they remain applicable.
In response to the Applicant’s argument that “Logan does not mention the regulation of biological processes in the mixed culture, such as regulating the catabolism or anabolism in the mixed culture, which can result from having an applied potential that is higher or lower than the open circuit potential of the claimed reactor” (p.8, third ¶)”, this argument is not persuasive because on the contrary, Logan discloses in the background of his invention that, without using voltage, hydrogen, acetate, and butyrate are produced in such a way that only 2-3 moles of hydrogen are produced for every mole of glucose (column 1: Background).  And then, Logan discloses that applying a voltage can cause acetic acid to be converted into CO2 and H2 (col. 5, equations 3 and 4). Thus, Logan teaches using voltage to impact the end products of fermentation, specifically hydrogen.  When hydrogen is produces, Logan teaches methane is also produced, as follows.  Logan teaches a method to reduce methane production at the cathode (column 10 lines 23-2), which means methane is being produced due to cathodic current while hydrogen is being produced.  
4 generation (claim 7), or adjusting the electric potential to induce an anodic current and increase short chain volatile fatty acid generation (claim 9).”  Logan teaches a method to reduce methane production at the cathode (column 10 lines 23-2), which means methane is being produced due to cathodic current, reading on claim 7.  Regarding claim 9, the Applicant is correct that Logan doesn’t explicitly teaches short chain volatile fatty acid generation.  
In response to Applicant argument that Logan “generates electricity from bacteria” (see page 8).  Though electricity is generated by the bacteria, it is incorrect to characterize the end goal of Logan to be to generate electricity from bacteria.  Rather, the end goal of Logan is to produce hydrogen from mixed bacteria fermentation where hydrogen production is increased by adding electricity to the fermentation. The fact that bacteria help out by providing some of the electricity simply reduces the amount of electricity that has to be added to the fermentation.  Thus, Logan is not harnessing electricity from the bacteria to power, for example, motors or the electric grid.  Logan is just commenting that the electricity from bacteria reduce the amount of electricity required to influence the end products of fermentation towards a desired product: hydrogen.  In the end, Logan teaches electricity must still be added to the fermentation, not harnessed from it.  Therefore, the method of Logan is not “wholly different” (see Applicant’s arguments, page 8) from the claimed invention.
In response to Applicant argument the Logan’s invention is not “capable of adjusting the electrical potential” (see page 9).  The Examiner respectfully disagrees:  Logan teaches the 
In response to Applicant argument (see page 9) that Logan teaches a different method of controlling methane production in that Logan teaches using a cathode protection layer.  As explained above, Logan’s primary goal is to create hydrogen and the voltage required to do so also produces methane.  Thus, Logan teaches a method of reducing methane production without changing the voltage, which would undesirably change hydrogen production, by adding a cathode protection layer.  However, if an artisan’s goal is to produce methane, then the artisan would not include the cathode protection layer and may even adjust the voltage to produce more methane.  Therefore, Logan teaches a method that produces methane from “both abiotic and biotic sources, or from the action of bacteria, at the cathode” (see Logan, col. 26-29).  Note that Logan is specifically teaching that his method of electro-fermentation causes bacteria to produce methane, which is exactly what the instant application claims.  The Applicant appears to be focusing only on the desired product sought by Logan, which is hydrogen, and not acknowledging that Logan teaches methane production as well.  Though methane production is a by-product for Logan, it is still a product of the electro-fermentation and, to another artisan, methane wouldn’t be a by-product but, instead, the desired product.
In response to Applicant argument that in light of the amendments to claims 1 and 16, “[T]here is absolutely no mention in Logan of controlling any biological processes in a mixed microorganism culture, much less increasing” (see page 9).  These amendments are addressed in the new grounds of rejection, below.

New Grounds of Rejection Necessitated by Amendments/IDS
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US Patent no. 7,491,453 B2) in view of Moscoviz (Electro-Fermentation: How To Drive Fermentation Using Electrochemical Systems. 2016 - citation #27 in the IDS dated 10/20/2020).
Logan's general disclosure relates to systems and processes for producing hydrogen gas.  In particular, the invention relates to bio-electrochemically assisted microbial reactor systems and processes for producing hydrogen gas (see abstract & col. 1, lines 22-26).
Regarding claims 1-4, 16, and 19, Logan teaches a system for producing hydrogen is provided which includes a mixed population of bacteria (see col. 16, lines 45-49), a reaction chamber having a wall defining an interior of the reactor and an exterior of the reaction chamber. An anode is provided which is at least partially contained within the interior of the reaction chamber and a cathode is also provided which is at least partially contained within the interior of the reaction chamber. A conductive conduit for electrons is provided which is in electrical communication with the anode and the cathode and a power source for enhancing an electrical potential between the anode and cathode is included which is in electrical communication at least with the cathode (see adjoining col. 1-2, lines 66-14).  Note that Logan also teaches a reactor with one chamber (col. 20, example 5) and a reactor having two chambers with one electrode in each chamber separated by a PEM, a proton exchange membrane (col. 18 lines 28-36 and figure 4).  Logan teaches the power source can provide 
 Regarding claim 5, Logan discloses substantially anaerobic conditions (see col. 4, lines 14-15).
Regarding claims 6 and 15, Logan discloses hydrogen can be produced from certain forms of biomass by biological fermentation and a mixture of primarily acetic acid and butyric acids (see col. 1, lines 39-60). Fermentation reactions are a part of microbial growth and 
Regarding claims 7-12, Logan teaches the half reaction potential measured at the anode in an embodiment of an inventive system tests as -480 m V (Ag/ AgCI) or -285 m V (NHE) (reduction) (see col. 5, lines 26-65). Logan discloses the anode potential, which is set by the potential of the respiratory enzymes used to make energy for the cell from the oxidation of organic matter, is measured by multimeter using a reference electrode (Ag/ AgCl) wherein the applied voltage may vary (see Example 1).  Furthermore, Logan teaches a method to reduce methane production at the cathode (column 10 lines 23-2), which means methane is being produced due to cathodic current, reading on claim 7.  
However, Logan does not teach applying an electrical potential to increase short chain volatile fatty acid production (claims 1(b)(i) and 16(b)(i)) and claim 9), adjusting the electrical potential on the at least one anode/cathode to reduce methanogenesis in the mixed culture by at least 20% (claim 16(b)'s limitation), or changing butyric acid or acetic acid production by at least 25% (claims 17-18).
Moscoviz’s general disclosure is related to using electrical potential to control the products produced during fermentation of mixed bacterial cultures (p.856, title and abstract / summary)
Regarding claims 1(b)(i), 16(b)(i) and claim 9, Moscoviz teaches applying an electrical potential to cause increase in acetate, propionate, and butyrate as well as 1,3-propanediol and ethanol (p.859, table 1).  
claim 16(b)’s limitation to reduce methanogenesis by at least 20% and claims 17-18’s limitation to change butyric acid or acetic acid production by at least 25%, one of ordinary skill in the art would recognize these limitations are adjustable parameters that is a result effective variable. For example, Logan discloses "The recovery of electrons is affected by many factors, including biomass production, substrate conversion to polymers and storage, and methanogenesis of hydrogen and acetate to methane" (see col. 19, Example 3). This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning adjusting the electric potential, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply voltage to adjust fermentation products towards short chain volatile fatty acids, as taught by Moscoviz, in the method taught by Logan.  The ordinary artisan would have been motivated to do so because Moscoviz teaches “[F]rom a practical point of view, this would mean that EF can be performed with very low energy costs, resulting in a gEF close to zero (Table 1), albeit having high impact on the fermentation process,” (p. 861-862: Small Current, High Impact).  In view of the teachings of Logan and Moscoviz there would have been a reasonable expectation of success that adjusting the applied voltage to favor short chain volatile fatty acids, as well as other products, would allow the artisan to produce a variety of products at very low energy costs.
Conclusion
No claims were allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/20/2020 prompted the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653